


 




AMENDMENT TO THE
YUM! BRANDS PENSION EQUALIZATION PLAN






The Yum! Brands Pension Equalization Plan (the “Plan”) is amended as set forth
in the attached document, effective as of the beginning of the day on January 1,
2013.


YUM! BRANDS, INC.


By: /s/ Anne Byerlein                 
Anne Byerlein
Chief People Officer


January 24, 2013                 
Signature Date




Agreement and Acceptance
I, David C. Novak, acknowledge that the effect of this Amendment is to convert
my Pension from PEP to one that is based on an account, with an opening value on
January 1, 2013 that is equal to the proxy value of my PEP Pension on December
31, 2012 (rounded up to the nearest $100,000), and I agree to and accept the
terms of this Amendment.


By: /s/ David C. Novak             
David C. Novak
Chairman and Chief Executive Officer


January 24, 2013             
Signature Date





1

--------------------------------------------------------------------------------




The document for the PEP 409A Program is amended to revise Appendix Article C
(“CEO's Pension”) so that it reads as follows:


APPENDIX ARTICLE C


CEO's Pension


C.1    Scope and Purpose. This Appendix Article C applies solely to determine
the amount of the Pension payable to the Participant who is the Chairman and CEO
of Yum! Brands, Inc. as of January 1, 2012, David C. Novak (the “Applicable
Participant”). Nothing in this Appendix Article C shall alter the time or form
of payment of such Pension, which shall continue to be governed by the main
provisions of the 409A Program.


C.2    Freeze as of January 1, 2012. Subject to Section C.4 below, effective as
of the beginning of the day on January 1, 2012, the Pension payable to or on
behalf of the Applicable Participant (including any Pre-Retirement Spouse's 409A
Pension) shall be fixed and frozen at the level in effect for the Applicable
Participant as of immediately prior to January 1, 2012. Accordingly -


(a)    The Applicable Participant's Credited Service and Highest Average Monthly
Earnings shall be frozen and shall remain thereafter at the exact amounts of
each that the Applicable Participant had under the Plan as of immediately prior
to January 1, 2012, and


(b)    The Applicable Participant's Total Pension (including any PEP Guarantee)
and Salaried Plan Pension shall be frozen and shall remain thereafter at the
exact amount of each that the Applicable Participant had under the Plan as of
immediately prior to January 1, 2012.


The conversion to a Single Lump Sum of a benefit frozen under this Section C.2
shall be governed by the Actuarial Equivalent factors in effect for such
conversion immediately prior to January 1, 2012.


C.3    Early Commencement Reduction. Subject to Section C.4 below, effective as
of the beginning of the day on January 1, 2012, for purposes of determining the
Pension payable to or on behalf of the Applicable Participant (including any
Pre-Retirement Spouse's 409A Pension) (the “Reducible Pension”), there shall be
a reduction for early commencement of the Applicable Participant's Reducible
Pension of 0.33⅓ % for each month that the Applicable Participant's Reducible
Pension commences prior to January 1, 2016. For this purpose, “early
commencement” refers to commencing the Applicable Participant's Reducible
Pension prior to his Normal Retirement Date. Such reduction shall apply in lieu
of the reduction that would ordinarily apply under the Plan's main provisions in
connection with an early commencement.



2

--------------------------------------------------------------------------------




C.4    Determination of Pension Beginning January 1, 2013. Notwithstanding
Sections C.2 and C.3 above and Sections 5.1, 5.2 and 5.3, effective as of the
beginning of the day on January 1, 2013, the amount of (i) the Applicable
Participant's Pension, and (ii) any benefits paid on behalf of the Applicable
Participant (including the Pre-Retirement Spouse's 409A Pension) shall not be
determined under Sections C.2 and C.3 above and Sections 5.1, 5.2 and 5.3, but
shall be determined under the following subsections. For purposes of the
following subsections, all terms that are written with initial capital letters
(but which are not defined terms in this Appendix Article C nor the main
provisions of the Plan) shall have the definitions provided in the Leadership
Retirement Plan (the “LRP”), but with any modifications that are specified in
the following subsections.


(a)    Account Balance. The Applicable Participant's Pension, expressed as a
single lump sum, shall be determined based on the balance standing to his credit
in the account maintained for the Applicable Participant (the “Account”).


(b)    Initial Account Balance. The initial balance in the Account, as of
January 1, 2013, shall be $27,600,000, which is the present value (using the
Company's 2013 proxy assumptions, and with rounding up to the nearest $100,000)
of the Applicable Participant's benefit under the Plan as of the end of the day
on December 31, 2012.


(c)    Adjustment for Earnings. Following January 1, 2013, the balance in the
Account shall be adjusted for earnings, in the same manner as applies under the
LRP (applying the Earnings Credit for a period before taking into account any
Employer Credits that are credited to the Account since the last Valuation
Date), except that the Earnings Rate used to determine the Applicable
Participant's Earnings Credit shall be equal to 120% of the applicable federal
long-term rate, with compounding (as prescribed under section 1274(d) of the
Code) based on the duration of the period between the regularly scheduled
Valuation Dates (currently one year). This Earnings Rate is subject to change to
the extent permitted under the LRP. To calculate the Applicable Participant's
Earnings Credit in the same manner as under the LRP, i.e., based on Years of
Participation, the Applicable Participant shall be treated as if (i) his
participation in the Account commenced on January 1, 2013, and (ii) his
participation in the Account ends on his Termination Date. Accordingly, the
Applicable Participant shall be entitled to an Earnings Credit for 2013 based on
his being an active Participant as of the beginning of the day on January 1,
2013, calculated relative to his initial Account Balance as of such date.


(d)    The Company shall credit an Employer Credit to the Applicable
Participant's Account at the same time and in the same manner as applies under
the LRP. The Employer Credit Percentage shall be 9.5% unless the Company
specifies a different percentage for one or more years prior to the date
applicable for crediting Employer Credits under the LRP for any such year. This
Employer Credit Percentage shall be applied to the Applicable Participant's Base
Compensation and Bonus Compensation in the manner provided under the LRP.



3

--------------------------------------------------------------------------------




(e)    Distribution Valuation. Subject to subsection (f) below, the Applicable
Participant's Account shall be valued in connection with any distribution in the
same manner as applies under the LRP.


(f)    Distribution at Death. In the event of the Applicable Participant's
death, a distribution of 50% of the Applicable Participant's Account shall be
distributed in the form and at the time that applies under this Plan, with such
distribution being made to the Beneficiary of the Applicable Participant,
determined in the manner applicable under the LRP.



4